COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Adrienne Gallien v. Wells Fargo Home Mortgage Inc., Wells Fargo
                          Bank, N.A., Cristobal Nino, Individually and as Executor of the Estate
                          of Veronica Castillo Nino and Kathy Orsak

Appellate case number:    01-17-00385-CV

Trial court case number: 2015-75452

Trial court:              157th District Court of Harris County

       On May 24, 2017, appellant filed an omnibus motion for “Extension of Time to File
Accelerated Appeal,” to “Suspend or Void Order of the Trial Court to Protect the Res,” and for
“Review of Further Orders.” The extension of time previously was granted, and the remaining
motions were carried with the case. The remainder of relief requested in this omnibus motion is
now DENIED.
        Appellant’s “Motion for Leave to File Petition for Original Injunction and Petition for
Emergency Relief,” filed June 14, 2017 (and as supplemented on June 15 and 16), is
GRANTED IN PART. To the extent the motion requested leave to file, leave is GRANTED. In
all other respects, the motion is DENIED.
        Appellant’s “Motion for Reconsideration of Emergency Relief Including Request for
Guidance in Filing Out of County District Clerk Record, Consolidation of Appeal or
Alternatively Dismissal of Related Appeal and Extension of Time to File Appellant’s Brief,”
filed July 28, 2017, is GRANTED IN PART. The deadline for filing the appellant’s brief is
extended by 20 days, and shall be due August 21, 2017. In all other respects, the motion is
DENIED.
       Appellant’s “Motion for Stay Pending Mandamus,” filed August 1, 2017, is DENIED.
        It appears from the face of the appellate record that this interlocutory appeal (or,
alternatively, petition for mandamus) challenging the trial court’s April 21, 2017 “Temporary
Injunction” order may be moot. To the extent appellees contend this proceeding is moot, they are
invited to file a motion for involuntary dismissal that affirmatively demonstrates mootness. TEX.
R. APP. P. 42.3(a). To the extent appellant contends that the proceeding is not moot, she is
notified that the court may dismiss this proceeding as moot unless she demonstrates a live
controversy relating to the challenged April 21, 2017 order of the district court. See id. Any such
response from appellant must be filed no later than August 14, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: August 4, 2017